DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "receiver configured to", "processor configured to", in claims 9-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 8-9, 11, 13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loevsen et al. WIPO Publication WO2013007313A1.
Regarding claims 1 and 9, Loevsen discloses a network device in a communication system [pg. 5, lines 34-37; figs. 3-4], comprising: 
a receiver configured to receive, from a node of the communication system, an indication of charging termination associated with a terminal device, the indication of charging termination at least specifying a time length [pg. 6, lines 8-31; figs. 4-5, receiving an indicating of deactivation which specifies the start of a recovery time]; 

3in response to the traffic for the terminal device being lower than a predetermined threshold, start a timer for terminating a charging session of the terminal device after the time length [pg. 6, lines 8-31 & pg. 6, line 33-pg. 7, line 10; if traffic is lower than a detectable a mount the timer is set for deactivating the device].
Regarding claims 3 and 11, Loevsen discloses in response to the traffic of the terminal device being above the predetermined threshold, redetect the traffic of the terminal device after a predetermined time interval [pg. 6, lines 8-31 & pg. 6, line 33-pg. 7, line 10; after the timer expires traffic is monitored]; and 
in response to the traffic of the terminal device decreasing below the predetermined threshold, start a timer for terminating the charging session of the terminal device after the time length [pg. 6, lines 8-31 & pg. 6, line 33-pg. 7, line 10; if traffic is lower than a detectable a mount the timer is set for deactivating the device].
Regarding claims 5 and 13, Loevsen discloses wherein the processor is further configured to: after the timer is started and before the timer expires, detect a change in the traffic for the terminal device; and  4in response to detecting that the traffic for the terminal device increases above the predetermined threshold, stop the timer [pg. 6, lines 8-31 & pg. 6, line 33-pg. 7, line 10; monitor the traffic if traffic is detectable stop the timer].
Regarding claims 8 and 16, Loevsen discloses wherein the network device is a packet data network gateway of the communication system, and the node is a service gateway of the communication system [pg. 4, line 28-pg. 5, line 25].
Regarding claim 17, Loevsen discloses a computer readable storage medium having computer readable program instructions stored thereon for performing steps of the method according to claim 1 [pg. 5, lines 8-15].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Loevsen et al. WIPO Publication WO2013007313A1.



Regarding claims 2 and 10, Loevsen discloses wherein the receiver is configured to receive from the node an indication of releasing time of a connection [pg. 6, lines 8-31 & pg. 6, line 33-pg. 7, line 10; the PREC indicates a release].
Loevsen does not explicitly disclose the connection is a Radio Resource Control (RRC) connection.
However, Examiner takes Official Notice that it is well known in the cellular communication arts to use a Radio Resource Control (RRC) connection. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Loevsen to further include a Radio Resource Control (RRC) connection for the purpose of providing compatibility with existing systems, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claims 6 and 14, Loevsen discloses wherein receiving the indication of charging termination comprises receiving at least one of a request [pg. 6, lines 8-31 & pg. 6, line 33-pg. 7, line 10].
Loevsen does not explicitly disclose a Create Session Request and a Modify Bearer Request.
However, Examiner takes Official Notice that it is well known in the cellular communication arts to use a Create Session Request and a Modify Bearer Request. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Loevsen to further include a Create Session  KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Loevsen et al. WIPO Publication WO2013007313A1 in view of Takehara et al. WIPO Publication WO2018079679A1. (It is noted that the citations are taken from the machine translation, until a translation is obtained.)
Regarding claims 4 and 12, Loevsen does not explicitly disclose: in response to the timer having expired, originate a request of charging termination to a charging system of the communication system; and terminate the charging session of the terminal device based on a response to the request of charging termination from the charging system; and the receiver is configured to receive the response to the request of charging termination from the charging system. 
However, Takehara discloses a charging system wherein in response to the timer having expired, originate a request of charging termination to a charging system of the communication system; and terminate the charging session of the terminal device based on a response to the request of charging termination from the charging system; and the receiver is configured to receive the response to the request of charging termination from the charging system [par. 52].
.

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claim 7, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “wherein the time length is determined by a negotiation between the terminal device and a base station device in the communication system based on traffic of the terminal device” in combination with all the other elements recited in claim 7.
Claim 15 recites similar limitations as claim 7, and would therefore be allowable for the same reasons as claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859